Citation Nr: 0107230	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-25 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
submitted to reopen a claim of entitlement to service 
connection for porphyria cutanea tarda (PCT) including as 
secondary to Agent Orange (AO) exposure.

2.  Entitlement to an initial evaluation greater than 30 
percent from December 29, 1997 to October 13, 1998, and in 
excess of 70 percent on and after October 13, 1998, for post 
traumatic stress disorder (PTSD). 

3.  Entitlement to an effective date, prior to April 23, 
1991, for the grant of service-connection for cutaneous T-
cell lymphoma.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel





INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.  

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
rating decisions dating from September 1998.

A historical review of the record shows that entitlement to 
service connection for PCT including as secondary to AO 
exposure was originally denied by the RO in an unappealed 
rating decision of April 1994.

In September 1998, the RO appears to have denied the issue of 
entitlement to service connection for PCT including as 
secondary to AO exposure on a de novo basis.  

In accordance with the United States Court of Appeals for 
Veterans Claims (Court), ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  

Accordingly, despite the RO's action in September 1998, the 
Board will proceed with a determination of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for service connection for 
PCT including as secondary to AO exposure.

Since the RO has established entitlement to a maximum 100 
percent schedular evaluation authorized under the VA rating 
schedule for rating service-connected cutaneous T-cell 
lymphoma, such issue is no longer on appeal.  However, as the 
veteran may be claiming entitlement to permanence of a total 
rating for cutaneous T-cell lymphoma such new issue is 
referred to the RO for formal adjudicatory action as it is 
not inextricably intertwined with the issues on appeal. 

During the course of the appeal the RO in October 1999 
granted an increased evaluation for PTSD from 30 percent to 
70 percent effective October 13, 1998.  As the recent 
increased 70 percent evaluation does not represent the 
maximum benefit authorized under the rating schedule, the 
issue of an increased rating for PTSD remains on appeal as 
restated on the title page.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993)(On a claim for an original or an increased rating, 
a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation.) 


FINDINGS OF FACT

1.  In an unappealed rating decision of April 1994, the RO 
denied entitlement to service connection for PCT including as 
secondary to AO exposure when it issued an unappealed rating 
decision in April 1994.  

2.  The evidence submitted since the April 1994 rating 
decision does not bear directly and substantially on the 
specific matter under consideration, is either cumulative or 
redundant, and is not by itself or in combination with the 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The effective date of the grant of service connection for 
PTSD is December 29, 1997, based on date of receipt of claim; 
Therefore, PTSD is solely evaluated under the revised rating 
criteria effective November 7, 1996.

4.  From December 29, 1997, PTSD has been manifested by 
ongoing and persistent inability to keep a job, depression, 
anger, intrusive thoughts, inability to concentrate and 
social isolation, and total impairment.

5.  In an unappealed initial rating decision of June 1992, 
the RO granted service connection for cutaneous T-cell 
lymphoma based on exposure to AO effective June 7, 1991, date 
of receipt of claim. 

6.  In February 1999, the RO assigned an effective date for 
such disability retroactive to April 23, 1991, the date such 
disability was considered first factually shown following 
receipt of the veteran's June 7, 1991 formal claim of service 
connection. 

7.  The record contains an April 17, 1991 VA biopsy report 
showing findings consistent with cutaneous T-cell lymphoma; 
such document may be considered an informal claim of service 
connection for cutaneous T-cell lymphoma as well as serve 
showing the date entitlement first arose based upon the facts 
found. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1994 final rating 
decision wherein the RO denied entitlement to service 
connection for PCT including as secondary to AO exposure is 
not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2000);Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4.114 Stat. 2096) (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).

2.  The criteria for the assignment of an initial 100 percent 
schedular evaluation for PTSD from December 29, 1997 have 
been met.  38 U.S.C.A. §§ 1155, (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, Diagnostic Code 9411 (amendment effective 
November 7, 1996, See 61 Fed. Reg. 52,695 (1996)); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4.114 
Stat. 2096) (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107).

3.  The criteria for an effective date for the grant of 
service connection for cutaneous T-cell lymphoma retroactive 
to April 17, 1991 have been met.  38 U.S.C.A. § 
5110(a)(b)(1)(West 1991); 38 C.F.R. § 3.400(2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4.114 
Stat. 2096) (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from February 1969 to 
October 1970.  He served in Vietnam.  His MOS was that of a 
cook.  His service medical records including a report of a 
separation examination in October 1970 are silent for PCT and 
cutaneous T-cell lymphoma.  Dermatologic symptoms noted in 
December 1969 were attributed to other than PCT or cutaneous 
T-cell lymphoma.

The veteran's record of service (DD-214) shows that his 
decorations include a Vietnam Service Medal, a Vietnam 
Campaign Medal, and an Army Commendation Medal.  

On June 7, 1991 the veteran filed an original claim of 
entitlement to service connection for cutaneous T-cell 
lymphoma and PCT including as secondary to AO. 

Pertinent evidence submitted in support of his claims 
consisted of a March 1991 VA clinical record noting a history 
of PCT diagnosed by a private physician, Dr. LS, an April 9, 
1991 VA clinical record showing objective findings consistent 
with history of PCT and an April 23, 1991 clinical record 
showing newly diagnosed cutaneous T-cell lymphoma.  

The subsequently dated VA clinical records continued to refer 
to the presence of PCT and cutaneous T-cell lymphoma.  

In a June 1991 rating decision the RO deferred issues of 
entitlement to service connection for PCT and cutaneous T-
cell lymphoma pending final AO regulations.

In a December 1991 statement the veteran's private physician, 
LES, MD, noted treating the veteran in October 1990 for 
crusted lesions over the hands of one month's duration.  It 
was noted that the clinical diagnosis of PCT was confirmed 
with diagnostic testing. 

In early February 1992 the RO requested the veteran to 
identify any sources of medical evidence of cutaneous T-cell 
lymphoma prior to April 1991.

In late February 1992, the veteran submitted a VA Form 21-
4138, Statement in Support of Claim noting that PCT and 
cutaneous T-cell lymphoma were first diagnosed in April 1991.

In an unappealed June 1992 rating decision the RO granted 
service connection for cutaneous T-cell lymphoma evaluated at 
100 percent disabling, effective from June 7, 1991, date of 
receipt of claim.  The 100 percent schedular rating has 
remained in effect to the present.  The issue of entitlement 
to PCT due to AO exposure was deferred for final Central 
Office instructions.  (In February 1999, the RO assigned an 
earlier effective date of April 23, 1991 for the grant of 
service connection for cutaneous T-cell lymphoma evaluated at 
100 percent disabling based on clear and unmistakable error 
in the effective date assigned in June 1992.)

In July 1992, an April 17, 1991, VA biopsy report was 
received essentially reflecting findings consistent with 
cutaneous T-cell lymphoma.

In an unappealed rating decision of April 1994, the RO 
reviewed the veteran's service medical records and private 
and VA medical records on file.  The RO determined that PCT 
was not present in service or manifested to a compensable 
degree with one year following active service or until many 
years thereafter and was without any etiologic link to 
service including exposure to AO.  The veteran was notified 
of the decision but did not file a timely appeal therefrom.

The evidence submitted since the unappealed April 1994 RO 
rating decision consisted of subsequently dated VA medical 
records that continued to reflect the presence of PCT.  Also 
submitted were duplicate records previously considered by the 
RO.

In December 1997, the veteran first notified the RO of 
treatment for PTSD at a Vet Center.

In March 1998 the veteran submitted a statement claiming that 
following the denial of his claim of service connection for 
PCT based on AO exposure in Vietnam in April 1994, PCT had 
been added to the list of conditions recognized as secondary 
to AO exposure.  He attached articles on the various 
conditions recognized as service-connected for Vietnam 
veterans based on exposure to AO including PCT.

A March 1998 PTSD intake clinical record shows the veteran 
was unemployed and was socially isolated.  Diagnosis was 
PTSD.  Global Assessment of Functioning (GAF) was 48.

A May 1998 statement from a Vet Center readjustment 
counseling therapist noted the veteran manifested symptoms of 
PTSD to include depression, anger, sleep disturbance, 
intrusive thoughts, inability to concentrate on a task, 
difficulty in working and relating to others, isolation, and 
problems dealing with stress.  GAF was 41.

The readjustment counseling therapist stated that the 
veteran's PTSD was an ongoing problem causing considerable 
psychological and emotional pain related to his military 
service, and that he would continue in treatment at the Vet 
Center on a weekly basis with no specific ending date of 
treatment seen at that time.  

A June 1998 VA outpatient psychiatric clinical record shows 
prominent anger symptoms with frequent outbursts.  Impression 
was severe PTSD.  GAF was 20.

An August 1998 VA outpatient psychiatric clinical record 
reflected continued symptoms of PTSD with hyperarousal 
reflex, nightmare, difficulty sleeping, anger outbursts, 
recollections, decreased memory and concentration.  Diagnoses 
were PTSD with major depression.  GAF was estimated at 
between 20 and 25.

An October 1998 statement from the veteran's VA treating 
psychiatrist shows he suffered from chronic PTSD associated 
with trauma of combat in Vietnam.  

It was noted that PTSD was manifested by psychologic and 
physiologic arousal with reminders of traumatic events, 
nightmares two to three times per week, anger outbursts, 
difficulty sleeping, irritation with authority figures and 
trouble dealing with crowds.  Diagnosis was PTSD.  GAF was 
estimated between 35 and 45.

A November 1998 VA psychiatric examination report shows the 
examiner reviewed the claims file.  It was reported that the 
veteran was currently unemployed and attended group and 
individual therapy at a Vet Center.  He also was treated by a 
VA psychiatrist.  His first psychiatric treatment was in 
November 1997.  He was not currently on any psychotropic 
medications.  He was married twice.  He married his second 
wife in 1977.  He had two children.  Also, he had a high 
school diploma.

On mental status examination the veteran was described as 
arriving on time for the examination, casually dressed and 
well groomed.  He was alert and oriented to time. place and 
person.  He was cooperative but sarcastic and irritable.  
Affect was flat.  Eye contact was good.  Speech was normal in 
rate and volume.  Thought processes were tangential.  He 
denied visual or auditory hallucinations.  There was no 
evidence of paranoia or delusions.  He denied suicidal 
ideations.  He had no active homicidal ideations.  Insight 
was limited and judgment was fair.  Diagnosis was PTSD.  GAF 
was 40.

In a December 1998 rating decision the RO granted service 
connection for PTSD evaluated as 30 percent disabling from 
December 29, 1997, date of receipt of claim.

A September 1999 VA psychiatric examination report shows the 
veteran's claims file was reviewed by the examiner.  It was 
noted as medical history that he had no psychotic 
hospitalizations, nor was he on any psychiatric medication.  
He was followed by a VA psychiatrist on an outpatient basis.  
It was noted that he had been treated for T-cell lymphoma and 
PCT, which he believed were related to AO exposure.  

On mental status examination the veteran was alert and 
oriented.  He was talkative and detailed in describing his 
experiences growing up, while in Vietnam and thereafter.  

The content of his discussion focused around themes of honor 
and respect, with his belief that physical retaliation was 
appropriate when provoked.  Mood was variable.  Affect was 
broad.  

The psychiatric examiner opined that the veteran would not be 
returning to the workforce in a viable capacity.  He was 
noted to have few social contacts other than his wife.  He 
was noted to have one acquaintance that was helping him with 
his claim.  The examiner noted that his GAF of 20 to 25 
appeared to have been an "under-estimate".  The examiner 
opined that the veteran's degree of psycho/social impairment 
warranted a GAF score of 35 as there appeared to be major 
impairment in several areas of his life.

In a statement dated in March 1999, the veteran noted that 
PCT was first diagnosed in 1990 and Cutaneous T. Cell 
Carcinoma was first diagnosed in 1991.

In October 1999 the RO granted an increased evaluation of 70 
percent for PTSD from October 13, 1998, the date considered 
to be the date of claim for an increased evaluation.


Preliminary Matters

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  The law further states that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  

Although the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000,
the Board may proceed to issue a decision at this time with 
respect to the issues of on appeal.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.  Accordingly, the Board 
finds that the veteran is not prejudiced by the Board 
entering a decision on the merits since remanding this case 
would be superfluous and serve no useful purpose.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that a variety of extensive medical records 
have been associated with the veteran's claims folder.  

They include the veteran's service medical records, private 
and VA medical records, including reports of VA special 
examinations pertinent to the issues on appeal.  The evidence 
of record provides a complete basis for addressing the merits 
of the veteran's claims as cited above at this time.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000.


I.  Whether new and material evidence has 
been submitted to submitted to reopen a 
claim of entitlement to service 
connection for PCT including as secondary 
to AO exposure.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).


Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999);  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).






Where new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  38 C.F.R. § 3.156(c)(2000).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

The Agent Orange Act of 1991, Public Law No. 102-4, codified 
at 38 U.S.C.A. § 1116 (West 1991) and effective on February 
6, 1991, liberalized the requirements for a grant of service 
connection in specific cases.  The law established a 
presumption of service connection for certain diseases 
associated with exposure to certain herbicide agents.  
Disease associated with exposure to certain herbicide agents 
was expanded to include PCT under Sec. 3.309(e); 59 Fed. Reg. 
34146 (January 4, 1994).  

An herbicide agent is a chemical in an herbicide use din 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Vietnam Benefits Improvement Act of 1996, Pub. L. No. 
104-275, extends that Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on AO exposure to those 
who served on or after January 9, 1962.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (2000) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a) (2000).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2000) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) (2000) are also satisfied: Chloracne 
or other acneiform disease consistent with chloracne; 
Hodgkin's disease; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; multiple myeloma, acute and subacute peripheral 
neuropathy, prostate cancer, respiratory cancers (cancers of 
the lung, bronchus, larynx or trachea), and soft tissue 
sarcoma.  38 C.F.R. § 3.307(e) (2000).

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
and PCT shall have become manifest to a degree of 10 percent 
or more within a year, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2000). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for PCT including as secondary to AO 
exposure which the RO denied in April 1994.  It was 
determined that PCT including as secondary to AO exposure was 
not present during service or manifested to a compensable 
degree within one year following separation from service.  
Moreover, the PCT first demonstrated in 1991, many years 
postservice was without competent medical evidence of an 
etiological link to any incident of active duty. 

Importantly, diseases associated with exposure to certain 
herbicide agents was expanded to include PCT under Sec. 
3.309(e); 59 Fed. Reg. 341-46 (January 4, 1994) and 
considered by the RO in the unappealed rating decision of 
April 1994.  In other words, PCT was not added to the list 
following the April 1994 rating decision as claimed by the 
veteran, but rather already on the list of diseases 
considered to be associated with herbicide exposure for 
purposes of presumptive service connection with limitations 
and considered by the RO in April 1994. 






When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Following a comprehensive review of the record, the Board 
notes that the post service medical evidence submitted since 
the RO's decision in April 1994, continues to refer to the 
presence of PCT from the 1990's, many years following 
separation from active duty, without any competent medical 
evidence of an etiologic link to any incident of active duty 
including exposure to AO. 

While such medical records may be considered new in that they 
were not previously of record at the time of the April 1994 
rating decision, they are not material as they are 
essentially cumulative and repetitious of information 
previously considered by the RO in April 1994.  Moreover, the 
Board points out that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by the examiner, does not constitute 
"competent medical evidence."  LeShore v. Brown, 8 Vet. App. 
406 (1995).  

The argument presented by the veteran was similar to that 
previously of record at the time of the April 1994 rating 
decision.  The veteran's current arguments without supporting 
competent medical evidence do not constitute new and material 
evidence.  

Overall, the added evidence fails to support the veteran's 
claim.  Such added evidence does not bear directly and 
substantially on the specific issue at hand and is either 
cumulative or redundant; and by itself or in combination with 
the other evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  The additional evidence is not both new and 
material.  

Accordingly, the veteran's claim of entitlement to service 
connection for PCT including as secondary to AO exposure is 
not reopened.  38 C.F.R. § 3.156(a).  


II.  Entitlement to an increased rating for PTSD.

Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155 (West 1991). The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities. 
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2000).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2000).





The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
depression, formerly as set forth in 38 C.F.R. §§ 4.125-4.132 
(1996) (redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 
Fed. Reg. 52695-52702 (1996).  

The RO has evaluated the veteran's psychiatric disability 
under the newly-revised criteria.  Where the law or 
regulations change while a case is pending, the version more 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

The grant of service connection for PTSD is effective from  
December 27, 1997, date of receipt of claim.  Therefore, the 
issue of entitlement to an increased rating for PTSD may only 
be considered under the new criteria in effect since November 
6, 1996.  

Under the new regulation, the evaluation criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe or total.

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996 (codified at 4.130), a 30 percent 
evaluation is assigned where there is disability productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent disability evaluation encompasses a 
psychoneurotic disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).

The "new" rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.


The new rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture: Total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." citing the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (4th ed.), p.32.] GAF scores ranging between 11 to 
20 indicates some danger of hurting self or others or 
occasionally fails to maintain minimal personal hygiene or 
gross impairment in communication.  GAF scores ranging 
between 21 to 30 indicates behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  

GAF scores ranging between 31 to 40 indicates some impairment 
in reality testing or communication or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood such as being unable to work.  
GAF scores ranging between 41 and 50 indicates serious 
symptoms or serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995)

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

The Board recognizes that the veteran has claimed entitlement 
to a disability evaluation greater than 30 percent for his 
PTSD prior to October 13, 1998, as well as entitlement to a 
disability evaluation greater than 70 for PTSD, currently.  
The Board recognizes that the RO rating decision in December 
1998 granted entitlement to service connection for PTSD 
evaluated as 30 percent disabling effective December 29, 
1997, date of receipt of claim.  He filed a timely notice of 
disagreement.  During the appellate process the RO in October 
1999 granted an increased 70 percent evaluation for PTSD 
effective October 13, 1998, apparently a date which the RO 
noted it was first factually ascertainable from the record 
that there was an increase in underlying psychiatric 
disability, and construed that date as a claim for an 
increased evaluation. 

The Board notes that the extensive record contains VA 
clinical records suggesting that the veteran's PTSD is 
manifested by ongoing and persistent symptoms including 
depression, anger, irritability, volatile mood, social 
isolation and other symptoms requiring extensive and ongoing 
outpatient treatment.  



Significantly, the GAF scores throughout the record 
consistently demonstrate an inability to keep a job due to 
PTSD.  Based on examination and review of the claims file a 
psychiatric examiner recently confirmed the fact that the 
veteran would never return to the workforce in a viable 
capacity due to the major impairment associated with PTSD.  

The reliable disability picture with regard to service- 
connected PTSD prior to October 13, 1998 and thereafter 
reflect psychiatric symptoms that more nearly approximate the 
criteria for a 100 percent evaluation, especially when viewed 
in light of the doctrine of reasonable doubt.  38 C.F.R. 
§§ 3.102, 4.3. 

Accordingly, the criteria for the assignment of an increased 
100 percent schedular rating for PTSD effective from the date 
of the grant of service connection, December 29, 1997, have 
been met.

The practice known as "staged ratings" is not for 
application.  See Fenderson v. West, 12 Vet. App. 119 (1999). 


III.  Entitlement to an effective date, 
prior to April 23, 1991, for the grant of 
service-connection for cutaneous T-cell 
lymphoma.

Criteria

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year of separation from service; otherwise, the effective 
date will be the date of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b)(1)(West 1991); 
38 C.F.R. § 3.400(2000).


Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of kin may 
be considered an informal claim.  38 C.F.R. § 3.155 (2000).

38 C.F.R. § 3.157(a)(2000) provides, in pertinent part, that 
a report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement. Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of § 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of claim.  
38 C.F.R. § 3.157(1) (2000).

The date of receipt of such evidence from a private physician 
or layman will be accepted when the evidence furnished by or 
on behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(2) (2000).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of kin may 
be considered an informal claim.  38 C.F.R. § 3.155 (2000).

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of claim.  
38 C.F.R. § 3.157(1) (2000).

The date of receipt of such evidence from a private physician 
or layman will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(2) (2000).  
When submitted by or on behalf of the veteran and entitlement 
is shown, date of receipt by VA of examination reports, 
clinical records, and transcripts of records will be accepted 
as the date of receipt of a claim if received from State, 
county, municipal, recognized private institutions, or other 
Government hospitals (except those described in paragraph 
(b)(1) of this section.) 38 C.F.R. § 3.157 (3) (2000).

The VA amended its regulations to establish criteria to be 
followed for non-Hodgkin's lymphoma (NHL) by veterans who 
served in Vietnam during the Vietnam Era codified at 
38 C.F.R. § 3.313.  55 FR 43123, October 26, 1990.  Service 
in Vietnam during the Vietnam Era together with the 
development of NHL manifested subsequent to such service is 
sufficient to establish service connection for that disease.  
The amendment to Part 3 was effective from August 5, 1964.

VA regulations provide that when compensation is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction, the effective date shall be fixed in accordance 
with the facts, but shall not be earlier than the effective 
date of the act or administrative issue. 
38 U.S.C.A. § 5112(b)(6) (West 1991); 38 C.F.R. § 3.114 
(2000).

Analysis

The veteran served on active duty from February 1969 to 
October 1970.  The record shows that it was not until June 7, 
1991, many years postservice, that the veteran filed his 
initial claim of entitlement to service connection for 
cutaneous T-cell lymphoma based on exposures to AO in 
Vietnam. 

In the unappealed initial rating decision of June 1992, the 
RO granted service-connection for cutaneous T-cell lymphoma 
effective June 7, 1991, date of receipt of claim under the 
liberalizing law cited above.  

However, in February 1999, the RO reconsidered the effective 
date issue on the basis of clear and unmistakable error in 
the earlier rating decision of June 1992 under 38 C.F.R. 
§ 3.105(a) and granted service-connection for cutaneous T-
cell lymphoma effective retroactively to April 23, 1991, the 
date it was first factually shown by the medical evidence and 
the date entitlement arose based upon the facts found.

In this regard, the Board notes that upon reviewing the 
record it appears that the earliest date that cutaneous T-
cell lymphoma was first factually shown following service 
separation in October 1970 was on a VA biopsy report dated 
April 17, 1991.  The biopsy report essentially showed 
findings consistent with cutaneous T-cell lymphoma as of 
April 17, 1991, but no earlier.  The information from the 
veteran's private physician regarding diagnostic workups in 
late 1990 was for PCT, only.  

As the VA clinical record dated April 17, 1991 first shows 
findings consistent with cutaneous T-cell lymphoma following 
separation from active duty for which service connection is 
claimed, such document may be considered an informal claim of 
service connection for cutaneous T-cell lymphoma under the 
law and regulations cited above, as well as indicative of the 
date entitlement arose based upon the facts found.  The 
record is absent any earlier dated document pertinent to the 
veteran's claim of service connection for cutaneous T-cell 
lymphoma.

In reviewing this case the Board is cognizant of the Final 
Stipulation and Order entered in Nehmer v. United States 
Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 
1989), which is binding on VA, contains provisions governing 
effective dates of entitlement applicable to certain groups 
of claimants and the VA is bound by these provisions.  Under 
the Nehmer stipulation, when the Secretary of Veterans 
Affairs issues regulations under Public Law 102-4 
establishing a presumption of service connection for a 
disease associated with herbicide exposure, VA will review 
herbicide-exposure claims based on disability or death 
resulting from that disease which were: (1) Denied under 
regulations voided by the Court in Nehmer and never finally 
decided under a valid regulation, or (2) filed after the date 
of the court's decision and before issuance of the new 
regulations.  The veteran's claim does not fall within the 
provisions of that stipulation.

Focusing on the complete evidence of record, it follows that 
service connection for cutaneous T-cell lymphoma may be 
granted only from April 17, 1991, the earliest possible 
effective date for the grant of such benefit in view of the 
law and regulations cited including the doctrine of 
reasonable doubt under 38 C.F.R. § 3.102.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
PCT including as secondary to AO exposure, the appeal is 
denied.

Entitlement to a 100 percent schedular evaluation for PTSD 
from December 29, 1997 is granted, subject to the applicable 
regulatory provisions pertaining to the payment of monetary 
benefits.

Entitlement to an effective date for a grant of service 
connection for cutaneous T-cell lymphoma retroactively to 
April 17, 1991, have been met, subject to the applicable 
regulatory provisions pertaining to the payment of monetary 
benefits. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



